internal_revenue_service department of the treasury index number washington dc plr-110702-99 cc dom fi p b1 number release date person to contact telephone number refer reply to date date legend trust company a company b company c a operating partnership b dollar_figure llc1 llc2 company d llc3 dear this is in reply to a letter dated date and subsequent correspondence requesting certain rulings on behalf of trust specifically you requested rulings that certain services performed by companies b and c will not cause trust’s allocable share of otherwise qualifying_income to be excluded from rents_from_real_property under sec_856 of the internal_revenue_code additionally you have requested a ruling that amounts collected under a reimbursement arrangement for shared overhead personnel and facilities will not be gross_income to trust for purposes of sec_856 facts trust is organized as a real_estate_investment_trust reit under state law and is treated as a subchapter_c_corporation for federal_income_tax purposes trust was formed when company a contributed its ambulatory care planning property management and development management business to trust in exchange for stock and cash trust subsequently contributed the businesses to its wholly-owned subsidiaries company b and company c company a owns approximately a percent of the common_stock of trust an institutional investor owns all of trust’s series a plr-110702-99 convertible preferred_stock trust intends to elect to be taxed as a reit effective for its tax_year ending date after electing reit status trust will recapitalize company b and company c into preferred_stock subsidiaries trust intends to reduce its ownership of the voting_stock of company b and company c to below 10-percent by converting substantially_all of its ownership_interest to non-voting preferred_stock and issuing voting common_stock to third parties trust also will contribute its non-voting preferred_stock of company b and company c to operating partnership trust has a b percent general_partnership interest in operating partnership operating partnership is the sole member of two limited_liability companies llc1 and llc2 operating partnership and a wholly-owned subsidiary of trust company d are the majority owners of a third limited_liability_company llc3 all properties of trust the properties are or will be owned by llc1 llc2 and llc3 collectively the property partnerships all references to services or activities performed by trust for the properties are intended to mean that the services or activities are conducted by trust as a partner in operating partnership trust intends to become a self-administered reit focusing exclusively on owning developing managing and leasing medical office buildings and outpatient real_estate_assets associated with hospitals and healthcare systems through the property partnerships trust will lease its properties to hospitals healthcare systems and physician practices under various arrangements including leasing to a hospital or healthcare system and granting to the hospital of healthcare system the right to sublease leasing some space to a hospital or healthcare system with the right to sublease and leasing the remainder directly to individual tenants such as doctors and their medical practices leasing to medical doctors whose physicians use the local hospital system and leasing to other medical service providers following trust’s reit election company b and company c will provide the healthcare services provided by company a and its predecessors company b and company c will provide their services in the ordinary course of business at market rates to the tenants of the properties and to non-tenant third parties company b will provide management and development services primarily to third parties in some instances however company b intends to provide non-tenant related_services to the properties reimbursement arrangement company b and company c will maintain their own books_and_records they will maintain their own bank accounts pay their own bills and maintain separate corporate records and documents company c will bill its clients directly and will be paid directly for services performed separate budgets that must be approved by outside investors will be prepared for each entity plr-110702-99 there will be some overlap of employee responsibilities among operating partnership trust company b and company c for economic savings and administrative convenience and to maintain an incentive_stock_option plan in which all employees of trust currently participate trust is nominally the employer of record for all individuals who have been hired to provide services to tenants or others on behalf of trust company b and company c the employees several types of overhead costs are incurred that benefit all of the entities these include office services for example rent and supplies firm management human resources finance and accounting administrative support staff and marketing payroll expenses for executive and other employees that perform these services for all of the entities are allocated to each to the entities based on either the estimated time spent on behalf of the various entities or the number of employees sharing services company b and company c will reimburse trust for expenses relating to the employees including payroll payroll_taxes benefit costs and administrative overhead including office space computers and telephones currently with the exception of some key individual executives many of the individuals spend percent or more of their time working for either company b or company c carry business cards representing themselves as employees of either company b or company c and receive bonuses and promotions based in part on their performance for company b or company c invoices are issued to company b and company c for their expenses and each reimburses trust directly for its expenses company b company b employees will provide management and development services to trust trust’s tenants or non-tenants the management and development services will be provided both at the properties and at other properties owned by trust’s tenants or non-tenants at a client’s expense company b will hire and supervise the people necessary to maintain and operate the property company b will perform general maintenance and repairs involving carpentry and plumbing in connection with managing and operating the properties company b may also enter into contracts to provide for utilities security pest control and elevator and boiler maintenance trust represents that all noncustomary services performed for tenants of the properties will be provided by independent contractors within the meaning of sec_856 lease administration the employees will perform lease administration such as soliciting prospective tenants background and credit investigations of prospective tenants drafting and negotiating leases accounting billing bookkeeping and rent collection for the client’s properties the employees will arrange for fire protection sprinklers and alarms landscape plr-110702-99 services and snow removal in common areas common area background music and for the collection of trash by an unrelated third-party waste management company for the properties trust may charge tenants for air conditioning or heat after normal hours leasing of space for telephones and vending machines trust intends to permit local telephone_companies to provide pay telephones to tenants and their customers space for the location of the telephones will be provided in exchange for a rental fee in such case the employees will not be responsible for the installation maintenance and repair of the telephones trust also intends to rent space and supply utilities to third-party suppliers for vending machines the third-party suppliers will be responsible for installing maintaining and repairing the vending machines the employees or independent service providers will provide routine general maintenance in the area surrounding the telephones or vending machines telecommunications services trust intends to offer tenants of the properties certain telecommunications services although there are currently no cable lease and easement agreements in place trust intends to enter into cable lease and easement agreements with third-party providers providers either directly or through company b to provide certain telecommunication services for the properties providers include internet service providers broadcasters long distance operators and other similar telecommunication service providers the agreements will permit the providers to place antennas including microwave antennas cable terminals and other cable-related equipment on the properties the providers will also be granted an exclusive easement to enter the common areas to maintain the equipment trust will either receive an access fee from the providers or will charge the providers a percentage of gross_sales for providing these services the providers will own the systems and will provide programming to tenants of the properties trust will not directly solicit tenants with respect to the telecommunications services however the providers may be permitted to advertise in a property newsletter or make available informational brochures trust represents that the telecommunications services described above are customarily offered to tenants in a similar class of buildings in the geographic area in which the properties are located no provider will offer services to tenants that it does not offer to non-tenants and no provider will create a unique program of services tailored to the demands of a particular tenant security in general trust does not contract to provide security at the properties security is generally the responsibility of the tenant although trust does not currently do so it plr-110702-99 is considering providing security at certain of its properties if it does so trust will contract with third-party security companies to provide security or guards in the common areas of certain properties either on a 24-hour basis or during normal business hours trust intends for the employees to change or repair locks for tenants of the properties either in common areas at the entrance to tenant space or within a tenant’s space tenants may be separately charged for this service at a reasonably competitive price the charge would be based on the cost of having an unrelated third-party perform the service on an arm’s length basis third-party contractors may also perform these services trust utilizes a master key system for locks at the properties all lock cores in a building including tenant offices are keyed off a master key this system enables trust to comply with the fire code and regulations as well as for security reasons maintenance and janitorial services trust intends for the employees to provide various services in the common areas of the properties and certain services within a tenant’s space during a lease the employees may provide routine common area janitorial maintenance and engineering services for the properties these services include the cleaning of windows public entrances exits stairwells lobbies and restrooms the employees may also perform emergency janitorial services for example repairing broken pipes or overflowing toilets which tenants may not be equipped to handle or for which an independent_contractor would be impracticable except for such emergency janitorial services any janitorial services performed inside a tenant’s leased space will be provided by independent contractors from whom trust will not derive income the employees may also repair or replace light switches and outlets electrical fuses overhead lighting fixtures including light bulbs and ballasts and speakers a third-party contractor will perform maintenance and repair services such as repairing and repainting buildings and other structures repairing roofs resurfacing and restriping parking lots and repairing and replacing ducts and conduits trust intends for the employees to perform general maintenance and repair to heating ventilation and air conditioning equipment that is part of the central system owned by trust either within a tenant’s space or in common areas trust intends for the employees to perform regularly scheduled maintenance painting within tenant space as provided in the leases typically maintenance painting will be done once during the usual 10-year lease trust represents that no design or decorative painting will be performed for tenants of the properties the employees may repair and maintain ceilings walls doors floors floor coverings hallways and stairs in the common areas of the properties up to the perimeter of the tenant’s leased space the employees may also install signage in the common areas and lobbies of the buildings of the properties company b as the management company of the plr-110702-99 properties intends to allow independent contractors from whom company b or trust derive no income to perform annual carpet cleaning within tenant space under the carpet contract the independent_contractor bills and collects amounts for the carpet cleaning directly from the tenants parking trust intends to provide parking for tenants in any of the following ways trust may own the parking facility lease it to a third-party operator under a master lease agreement and collect rent from the third-party at arm’s length or trust may lease a parking facility from an unrelated property owner and subsequently sublease the space to tenants in either situation either company b or a third-party garage operator will be hired for a fee or a percentage of the parking revenues to manage the parking garage collect fees from parking patrons and remit the fees to trust trust will not perform any services other than ordinary and necessary maintenance and repair such as snow removal in connection with the parking facilities development services trust intends for the employees to perform certain development services for the development of new properties trust will perform development services only to the extent that they are part of the upfront lease negotiation including extensions and renewals between trust and prospective tenants the development services to be performed by the employees include feasibility studies property design hiring architects general contractors and managing general contractors and overseeing the overall development process company b in addition to performing development services for the properties may also perform some development services as a separate and independent business for other properties of tenant-clients and for non- tenant clients any construction activity for particular tenants that is not part of lease negotiations will be performed by an independent_contractor from whom trust will not derive income for construction activities performed by third-party contractors company b will charge clients an oversight or supervision fee based on a percentage of the third-party contractor’s billed cost as is customarily provided to tenants by owners of rental properties of a similar class and located in the same geographical areas as the properties the fee may be a flat fee based on hours and or construction costs or may be a flat fee based on estimated hours and or construction costs company c company c provides a wide variety of real_estate related strategic and management consulting services to non-tenant hospitals and healthcare systems nationwide company c operates as a separate business and does not currently have plr-110702-99 clients that are tenants of trust however company c intends to provide services to trust’s tenants company c’s consulting services are operated and accounted for separately from the rental operation of operating partnership company c and trust represent that the services company c will provide to tenant-clients and tenant affiliates will be independent from and not directly related to the client’s tenancy in the properties further it is represented that company c’s healthcare consulting business is a separate viable business and is a separate and independent profit center because some non-tenant clients are in the same healthcare systems as tenant clients company c expects to provide consulting services to a tenant healthcare system or its parent company if company c has a client that is also a properties tenant company c will have a separate contract with the client if the client ends its tenancy company c will continue to perform activities under its contract with that client additionally if trust disposes of a property company c will continue to fulfill its obligations under contracts with clients at that property all consulting services performed by company c for tenants of the properties will be handled in the same manner and at the same rates as third-party engagements company c will not give preferential treatment or discounts to tenants of the properties and trust will not give rental concessions to tenants who contract with company c company c intends to provide services to both third-party clients and clients who are tenants of the properties among the services company c provides are asset inventory operations assessment information system consulting and strategic consulting for hospital ambulatory network expansion as part of an asset inventory company c will create a property abstract that includes all pertinent information on all properties owned or leased by clients company c will also assess the current staffing at properties assess the condition of a property establish property values and develop financial forecasts relating to the property an operations assessment performed by company c includes an analysis of the operating standards and procedures current staffing leasing procedures marketing plans tenant satisfaction and overall profitability analysis for the property company c compiles all gathered information and creates operations and procedures manuals for the properties company c also makes recommendations for the acquisition or divestiture of properties or capital assets company c intends to advise clients on the installation and use of a lease administration software program specifically tailored to the healthcare industry company c will sell and install the program load information into the program train client employees and provide technical support finally company c intends to assist clients in expanding their ambulatory care network the assistance may include demographic studies site location feasibility plr-110702-99 studies and brokerage services for the purchase or lease of property trust and company c represent that company c does not and will not give preference in terms of accessibility or cost to trust tenants trust operates similar to a common_paymaster and that company c will reimburse trust at cost for all costs associated with the employees company c will reimburse trust at cost for_the_use_of office space and components thereof company c is responsible for hiring firing and promoting the employees performing services for company c company c maintains its own business licenses and has separate bank accounts and pays its own bills company c bills its clients directly and company c determines and approves its own annual budget law sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and sec_856 the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in plr-110702-99 particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor plr-110702-99 courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant the report of the conference committee on the tax_reform_act_of_1986 h_r rep no 99th cong 2d sess vol c b in discussing the application of sec_512 to reits provides that the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered to fail to qualify as rents_from_real_property within the meaning of sec_856 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered to be rents_from_real_property and not merely income from services in such circumstances if services are performed by an independent_contractor revrul_69_178 1969_1_cb_158 holds that amounts received by an exempt_organization for the occasional use by others of its meeting hall are rents_from_real_property within the meaning of sec_512 of the code the only services provided by that exempt_organization consisted of the provision of utilities and janitorial services revrul_80_297 1980_2_cb_196 holds that the leasing of tennis facilities to a third party without services and for a fixed fee is excluded from unrelated_business_taxable_income as rent from real_property under sec_512 and the regulations thereunder revrul_80_298 1980_2_cb_197 holds that income from the lease of a football stadium by an exempt university to a professional football team is not excluded from unrelated_business_taxable_income as rent from real_property under sec_512 and the regulations thereunder because the university provided substantial services for the convenience of the team analysis and conclusions plr-110702-99 in this case company b intends to provide management and development services both to tenants and non-tenants of the properties as well as to operating partnership company b is a separate_entity from trust or operating partnership it maintains separate books records and bank accounts from trust and operating partnership and reimburses trust at arms length for expenses related to shared employees accordingly the services company b directly provides to tenants of the properties both within the properties and outside the properties and to non-tenants of the properties will not cause trust’s allocable share of rents from the properties to be treated as other than rents_from_real_property for purposes of sec_856 the services to be provided by company b with respect to the properties are either customary services that are not for the convenience of tenants or if non-customary will be provided through a third-party independent_contractor consequently the property management and development services provided by company b to the properties will not cause trust’s allocable share of income that otherwise qualifies as rents_from_real_property under sec_856 to be excluded under sec_856 like company b company c will maintain its own books records and bank accounts company c will bill its clients directly and will be paid directly for services performed all consulting services performed by company c for tenants of the properties will be handled at the same rates and on the same terms as services performed for non-tenants the services provided by company c will be separately contracted and will not be part of any rental agreement between trust or operating partnership and tenants of the properties trust will not give rental concessions or other preferences to tenants of the properties contracting with company c trust will be reimbursed at arms-length for shared employees and other expenses accordingly the strategic and management consulting services that will be provided by company c to tenants of the properties will constitute a separate and independent business and will not cause trust’s allocable share of income that otherwise qualifies as rents_from_real_property under sec_856 to be excluded under sec_856 in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some of the same personnel it was agreed that the ric would pay all of the expenses for general and administrative overhead including personnel costs the subsidiary agreed to reimburse the ric for its pro_rata share of the expenses on an arms-length basis the revenue_ruling holds in relevant part that the reimbursements are not subject_to the gross_income requirement of sec_851 see also revrul_92_56 c b the facts of the present case are analogous to those in revrul_84_138 accordingly amounts collected by trust under the reimbursement arrangement for general and administrative overhead shared personnel and facilities including amounts for employee_expenses on behalf of company b and company c will not constitute gross_income for purposes of sec_856 plr-110702-99 other information except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction discussed in this letter no opinion is expressed concerning whether trust will otherwise qualify as a reit under sec_856 following the reorganization discussed above additionally no opinion is expressed whether trust satisfies the percent voting_securities requirement of sec_856 with respect to company b and company c as a result of trust’s interest in operating partnership this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions products jonathan zelnik assistant to the chief branch by enclosure copy of this letter copy for purposes
